DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-13 in the reply filed on 13 Apr. 2022 is acknowledged.


Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites a list but does not include a conjunction. The list should include “and” before “a groove”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-13 depend upon claim 1.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 13, claim 13 recites “wherein the one or more turbulators are disposed on alternate blades of the plurality of blades”. Claim 1, upon which claim 13 depends, recites “one or more turbulators disposed on at least a portion of the suction face, the pressure face, or both, of a blade of the plurality of blades”. The one or more turbulators cannot be disposed on a blade and at the same time be disposed on alternate blades. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Yoshiaki et al. JP 2014136203

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiaki et al. JP 2014136203 published 28 Jul. 2014 as translated by EPO (hereafter Yoshiaki).

Regarding claim 1, Yoshiaki an impeller (1 in Fig 6) for a bioreactor system (where the impeller would be fully capable of being used in a bioreactor system, see MPEP §§ 2144, 2155, and 2173.05(g)) comprising:
a hub (5);
a plurality of blades (4) disposed along a circumferential direction of the hub and spaced apart from each other (as shown in Fig 10), wherein each of the plurality of blades is coupled to at least a portion of a circumference and/ or a top surface of the hub (as shown in Figs 9-10), wherein each blade of the plurality of blades comprises a pressure face (face towards direction of rotation) and a suction face (face away from direction of rotation); and
one or more turbulators (63) disposed on at least a portion of the suction face, the pressure face, or both, of a blade of the plurality of blades.

Regarding claim 2, Yoshiaki all the limitations of claim 1. Yoshiaki further teaches wherein the impeller is radial impeller (Fig 6, where the impeller would expel fluid radially).

Regarding claim 3, Yoshiaki all the limitations of claim 1. Yoshiaki further teaches wherein the one or more turbulators comprise a rib (63) coupled to the suction face (where the ribs are coupled to both suction and pressure faces.

Regarding claim 6, Yoshiaki all the limitations of claim 1. Yoshiaki further teaches wherein the one or more turbulators comprise a flat and smooth surface (as shown in Fig 10).

Regarding claim 9, Yoshiaki all the limitations of claim 1. Yoshiaki further teaches wherein the one or more turbulators (63 in Fig 10) comprise a protrusion (as shown in Fig 9).

Regarding claim 11, Yoshiaki all the limitations of claim 1. Yoshiaki further teaches wherein the one or more turbulators comprise an array of ribs (array of ribs shown in Figs 9-10).

Regarding claim 12, Yoshiaki all the limitations of claim 1. Yoshiaki further teaches wherein the one or more turbulators (outer most turbulator 63 in Fig 10) are disposed proximate to a tip (portion of 62 opposite hub 5) edge of the blade of the plurality of blades.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 3 above.

Regarding claim 4, Yoshiaki all the limitations of claim 1. Yoshiaki further teaches wherein the rib is inclined at an angle in a range from about 25 degrees to about 75 degrees relative to a radial axis of the hub (¶42).
Yoshiaki does not teach wherein the rib is inclined at an angle in a range from about 30 degrees to about 150 degrees relative to a radial axis of the hub.
MPEP §2144.05 I states that where the claimed and prior art ranges overlap, a prima facie case of obviousness exists to choose the overlapping portions of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rib angle of Yoshiaki (¶42) by choosing the overlapping range of about 30 to 75 degrees as a prima facie case of obviousness (MPEP §2144.05 I).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 1 above.

Regarding claim 13, Yoshiaki all the limitations of claim 1. Yoshiaki further teaches wherein the one or more turbulators (ribs 63 on left blade shown in Fig 10) are disposed on a blades of the plurality of blades.
Yoshiaki does not teach wherein the one or more turbulators are disposed on alternate blades of the plurality of blades.
MPEP §2144.04 VI B states that mere duplication of parts has no patentable significance unless new and unexpected result I produced. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Yoshiaki (Fig 6) duplicating the number of blades, such as to 4, as a prima facie case of obviousness (MPEP §2144.05 I). The modification would have resulted in wherein the one or more turbulators are disposed on alternate blades of the plurality of blades (where the first and third blades would comprise the one or more turbulators and the second and fourth blades would comprise a second one or more turbulators).


JP 2007167708

Claim Rejections - 35 USC § 102

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masami et al. JP 2007167708 published 5 Jul. 2007 as translated by EPO (hereafter Masami).

Regarding claim 1, Masami an impeller (3) for a bioreactor system (T in Fig 1, where the impeller would be fully capable of being used in a bioreactor system, see MPEP §§ 2144, 2155, and 2173.05(g)) comprising:
a hub (4);
a plurality of blades (5) disposed along a circumferential direction of the hub and spaced apart from each other (as shown in Fig 2), wherein each of the plurality of blades is coupled to at least a portion of a circumference and/ or a top surface of the hub (as shown in Fig 2), wherein each blade of the plurality of blades comprises a pressure face (face towards direction of rotation) and a suction face (face away from direction of rotation); and
one or more turbulators (6) disposed on at least a portion of the suction face of a blade of the plurality of blades.

Regarding claim 7, Masami all the limitations of claim 1. Masami further teaches wherein the one or more turbulators comprise a through-opening (5a) extending between the suction face and the pressure face.


Multner US 2018/0071698

Claim Rejections - 35 USC § 102

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Multner US 2018/0071698 with a priority date of 27 Feb. 2015 (hereafter Multner).

Regarding claim 1, Multner an impeller (Fig 7) for a bioreactor system (where the impeller would be fully capable of being used in a bioreactor system, see MPEP §§ 2144, 2155, and 2173.05(g)) comprising:
a hub (hub comprising 12c);
a plurality of blades (14c) disposed along a circumferential direction of the hub and spaced apart from each other (as shown in Fig 7), wherein each of the plurality of blades is coupled to at least a portion of a circumference and/ or a top surface of the hub (as shown in Fig 7), wherein each blade of the plurality of blades comprises a pressure face (face towards direction of rotation) and a suction face (face away from direction of rotation); and
one or more turbulators (36c) disposed on at least a portion of the suction face, the pressure face, or both, of a blade of the plurality of blades.


Claim Rejections - 35 USC § 103

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Multner as applied to claim 1 above.

Regarding claim 8, Multner all the limitations of claim 1. Multner further teaches wherein the one or more turbulators comprise a screw (36c in Fig 7).
Multner does not state wherein the one or more turbulators comprise a dimple.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic screw of Multner to comprise an internal hexagonal recess as a well known type of screw. The modification would have resulted in wherein the one or more turbulators comprise a dimple.


Allowable Subject Matter
Claims 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the closest prior art is JP 2007167708. The prior art teaches an impeller (3) comprising a hub (4) and a plurality of blades (5). The prior art further teaches turbulators (6) comprising a rib (6) and a first through-opening (5a). The prior art does not teach where the rib comprises the second through-opening and aligned with the first through-opening. The modification would not have been obvious because the prior art does not teach the rib comprising the second through-opening. No prior art, alone or in combination, teaches all the limitations of claim 5.
Regarding claim 10, the closest prior art is Masami et al. JP 2007167708 and Multner US 2018/0071698. Masami teaches an impeller comprising a rib (6 in Fig 2) and a through-opening (5a in Fig 2). Multner teaches an impeller comprising a screw (36c in Fig 7, where a dimple in the screw would have been obvious as a known screw type of internal hex) and a protrusion (as shown in Fig 8 where the screw protrudes into the hub). The prior art does not teach a turbulator comprising all of a rib, a through-opening, a dimple, a protrusion, and a groove. No prior art, alone or in combination, teaches all the limitations of claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776